Fourth Court of Appeals
                               San Antonio, Texas
                                   September 22, 2021

                                  No. 04-21-00105-CV

     Troy STEVENS d/b/a Real Estate Workshop, Cory Wadsworth, and MJ Augie Bove,
                                     Appellants

                                           v.

                                     Cory SMITH,
                                       Appellee

                 From the County Court at Law No. 3, Bexar County, Texas
                             Trial Court No. 2019CV09409
                      Honorable David J. Rodriguez, Judge Presiding

                                        ORDER

     In accordance with this court’s memorandum opinion, this appeal is DISMISSED FOR
LACK OF JURISDICTION. Appellants’ motion for extension of time to file their brief is
DISMISSED AS MOOT.

       IT IS ORDERED that Appellee Cory Smith recover his costs on appeal from Appellants
Troy Stevens d/b/a Real Estate Workshop, Cory Wadsworth, and MJ Augie Bove.

      It is so ORDERED on September 22, 2021.


                                            _____________________________
                                            Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of September, 2021.

                                            _____________________________
                                            Michael A. Cruz, Clerk of Court